Citation Nr: 1213075	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pericarditis, to include as secondary to acute myelogenous leukemia (AML).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to AML.

3.  Entitlement to service connection for arthritis [also claimed as rheumatism], to include as secondary to AML.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to September 1969.  

Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran disagreed with the RO's decisions and perfected an appeal as to each of these issues in July 2007.               

In a May 2010 decision, the Board denied the Veteran's service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran subsequently appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims [the Court].  A Joint Motion for Remand was filed, which the Court granted in December 2010.  In essence, the Joint Motion indicated that a remand was required so that the Veteran could be afforded an opportunity to have a hearing before a member of the Board.  See the November 2010 Joint Motion for Remand, page 2.  The Board notes that after successfully persuading the Court to grant this Joint Motion, the Veteran's attorney promptly withdrew the Veteran's hearing request in a March 9, 2011 brief.  There is nothing following this request to suggest that Veteran or his attorney has requested that the hearing be rescheduled. The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R.      §§ 20.702(d); 20.704(d) (2011).

The Board remanded the Veteran's pericarditis, GERD, and arthritis/rheumatism claims in April 2011 for additional evidentiary development and for readjudication.  In January 2012, a second remand was necessary to ensure compliance with the Board's April 2011 remand instructions.  Such has been achieved, and the Veteran's claims file has been returned to the Board for further appellate review.

FINDINGS OF FACT

1.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed pericarditis and his military service.

2.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed GERD and his military service.

3.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed arthritis/rheumatism and his military service.

4.  The Veteran's claims of entitlement to service connection for pericarditis, GERD, and arthritis/rheumatism secondary to AML are not based on a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's pericarditis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The Veteran's arthritis/rheumatism was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The Veteran's claims of entitlement to service connection for pericarditis, GERD, and arthritis/rheumatism secondary to AML are not warranted.  38 C.F.R.    § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's service-connection claims for pericarditis, GERD, and arthritis/rheumatism in April 2011 and January 2012.  In April 2011, the Board instructed the RO to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed disabilities.  The RO was to attempt to obtain any records so identified.  After such was completed, the RO was to readjudicate each of the Veteran's claims.  

In June 2011, the Veteran submitted additional treatment reports noting continued diagnoses of pericarditis, GERD, and arthritis/rheumatism.  In compliance with the Board's remand instructions, the RO subsequently sent the Veteran a letter dated October 17, 2011 specifically requesting any additional evidence that might substantiate the Veteran's appeal other than what has already been submitted.  The Veteran's attorney promptly responded that there are no additional medical records to provide, and requested that adjudication of the matters at issue not be delayed any longer by requesting records that do not exist.  See the Veteran's attorney's October 20, 2011 letter to the RO.  

Although the RO completed all additional evidentiary development pertaining to the Veteran's service-connection claims for pericarditis, GERD and arthritis/rheumatism, the RO crucially did not readjudicate such claims in its September 2011 SSOC.  Instead, the RO only readjudicated the Veteran's service-connection claim for AML [which is no longer on appeal] and noted that "[t]he issues of service connection for pericarditis, gastroesophageal reflux disease and arthritis also remain on appeal and will be addressed separately upon completion of BVA Remand mandated actions."  See the September 2011 SSOC, page 11.  These issues were not addressed separately in any other document prior to the return of the Veteran's claims folder to the Board. 

As such, the Board had to remand the Veteran's pericarditis, GERD and arthritis/rheumatism claims for a second time in its January 2012 decision.   The Board specifically instructed the RO to readjudicate each of the Veteran's service-connection claims, and if necessary, to return the claims folder to the Board upon completion.

The RO readjudciated the Veteran's service-connection claims for pericarditis, GERD and arthritis/rheumatism, both on a direct and secondary basis, in a February 2012 SSOC.  The claims folder has been returned to the Board for further appellate review.

Thus, the Board finds that there is now compliance with all of its April 2011 and January 2012 remand instructions as they pertain to the Veteran's service-connection claims for pericarditis, GERD and arthritis/rheumatism.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's service-connection claims for pericarditis, GERD, and arthritis/rheumatism, the Board initially notes that the November 2010 Joint Motion did not indicate any dissatisfaction on the part of either party as to the Board's May 2010 VCAA discussion, and the Veteran has not since raised any objection to the adequacy of VCAA notice.  Indeed, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in July 2006 and March 2007.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in October 2006, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims most recently in the above-referenced February 2012 SSOC. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006)      [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. 

The Board adds that the Veteran has demonstrated through his and his attorney's correspondence with VA that he has a clear understanding of what evidence is required to establish his secondary service-connection claims.  See, e.g., the Veteran's attorney's March 9, 2011 brief, pages 3 and 4 [referencing Dr. J.N.'s medical opinion linking the Veteran's current disabilities to his AML treatment, and noting that based on this opinion, "if service connection for AML is granted, secondary service connection must be established for the pericarditis, GERD and arthritis"].  Neither the Veteran nor his attorney has identified any deficiency in notice which would compromise a fair adjudication of the claims.  Therefore, even if the VCAA notice in this case was in fact inadequate, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims.

Concerning the VA's duty to assist, the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, VA and private treatment reports, and the Veteran's lay statements of argument.  As noted above, the Veteran's attorney has recently specified that there are no additional medical records to provide to VA, and has suggested that any additional records requests by VA would result in unnecessary delay.  See the Veteran's attorney's October 20, 2011 letter to the RO.  

The Board adds that a VA examination was not provided in this case to determine the nature and etiology of the Veteran's pericarditis, GERD, and arthritis/rheumatism disabilities.  As will be discussed in more detail below, with respect to secondary service-connection, the private medical evidence already of record specifically links the Veteran's pericarditis, GERD, and arthritis to the Veteran's AML.  Indeed, such medical evidence confirms the Veteran's lay assertions that his AML caused or aggravated his other disabilities.  Crucially however, the Veteran's claims are being denied on a secondary basis not because the record contains insufficient or inadequate medical evidence linking his claimed disabilities to AML, but because AML is not a service-connected disability.  

The Board has also considered whether service connection may be awarded on a direct basis for the Veteran's pericarditis, GERD, and/or arthritis/rheumatism.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Medical opinions addressing whether the Veteran's pericarditis, GERD and/or arthritis/rheumatism disabilities are etiologically related to service are also unnecessary in this case.  As discussed in more detail below, the evidence of record is against a finding that the Veteran incurred any chronic disease or injury to the pericardium, stomach or joints [McLendon element (2)], and the Veteran has made no assertions that such disabilities first manifested during service, or that he first experienced symptomatology associated with such disabilities during service and continuously thereafter.  Accordingly, return of this case to the RO for additional development or consideration is not required. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the issues on appeal has been consistent with said provisions.  
The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and has withdrawn his prior request for a personal hearing before the Board. 

Accordingly, the Board will proceed to a decision.  For the sake of economy, the Board will address all three service-connection claims in a common discussion below.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain chronic diseases, including arthritis, may be presumptively service-connected if manifested to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.     See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board initially notes that the Veteran has not claimed that his current pericarditis, GERD, and arthritis/rheumatism disabilities are a direct result of his military service, and there is nothing in the record which so suggests.  Instead, he contends that the claimed conditions are secondary to his AML medication.              See, e.g., the Veteran's July 2009 Informal Hearing Presentation, page 5. 

The Board notes, however, that the RO adjudicated the Veteran's claims on both a direct and secondary basis.  See the RO's October 2006 rating decision.  In that connection, the Board's inquiry will similarly include analysis as to both direct and secondary service connection, as doing so does not prejudice the Veteran.                  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, supra.

With respect to element (1), current disability, the record clearly demonstrates that the Veteran has current diagnoses of pericarditis, palindromic rheumatism, and GERD.  See the September 13, 2006 letter from Dr. J.N.  Element (1) of both Hickson and Wallin is therefore satisfied.  

With respect to Hickson element (2), the Veteran's service medical records do not indicate that pericarditis, arthritis/rheumatism, or GERD was present in service, or within one year after separation from service in 1969.  See 38 C.F.R. § 3.309(a).  His in-service treatment reports, to include his separation examination on September 6, 1969, were pertinently negative with respect to any disease or injury affecting the Veteran's pericardium, stomach, or joints.  The Veteran has not asserted that any of his claimed disabilities had their onset in service, or that he started experiencing symptoms of such disabilities in service and continuously thereafter, and the record does not so suggest.  Accordingly, in-service disease or injury is not shown, and Hickson element (2) is unsatisfied.  The Veteran's direct service-connection claims therefore fail on this basis.  

The Board observes that under the revised provisions of 38 C.F.R. § 3.309(e) ischemic heart disease is presumed to be service-connected for veterans who were exposed to herbicides during active duty service.  However, while the record reflects that the Veteran's has been diagnosed with pericarditis, the record does not contain any assertion by the Veteran or documented complaints, treatment, or diagnosis of ischemic heart disease.  As such, the revised provisions of 38 C.F.R. § 3.309(e) pertaining to ischemic heart disease are not for application in this case.  

To prevail on a secondary basis, the Veteran must be service connected for AML. Pertinently however, the Board denied the Veteran's claim of entitlement to service connection for AML in its January 2012 decision.  Therefore, the Veteran's pericarditis, arthritis/rheumatism, and GERD claims additionally fail because Wallin element (2) has not been satisfied. 

Finally, with respect to element (3), nexus or relationship, there is no competent medical evidence of a relationship between the Veteran's pericarditis, rheumatism, and GERD and his military service, and the Veteran does not so contend.  Indeed, Dr. J.N. has specifically linked the Veteran's pericarditis, rheumatism, and GERD to "medications received in the course of treating [the Veteran's] leukemia."              See the September 13, 2006 letter from Dr. J.N.  Although the Veteran's disabilities are medically related to his AML, the Veteran's AML is not a service-connected disability.  As noted above, the Veteran has not asserted that any of his claimed disabilities had their onset in service, or that he started experiencing symptoms of such disabilities in service and continuously thereafter, and the record does not so suggest.  

Therefore, element (3) of both Hickson and Wallin is also unsatisfied.  The Veteran's claims fail on this basis as well.  

Conclusion

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for pericarditis, GERD, and arthritis/rheumatism, both on a direct and secondary basis.  As the evidence of record is not in relative equipoise, the benefit-of-the-doubt rule is not for application.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for pericarditis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for arthritis [also claimed as rheumatism] is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


